ON REHEARING. Hart, J. Counsel for appellee contends that, under subdivision 3 of sec. 5648 of Kirby’s Digest, the statute of limitations does not cease to run against a city until after an order has been made for the removal or abatement of the obstruction. This seems to us to be a strained construction to put upon the statute. It is obvious that the seven year statute is applicable to such cases. If the city council desired the obstruction or encroachment removed, and should make an order for its removal or abatement, it is barely possible that it would wait seven years to enforce the order. If that was the construction intended, there would seem to be no necessity for the passage of the act. It could hardly serve any useful purpose. On the other hand, if the construction placed upon it by the court in our opinion is correct, the statute could serve a useful purpose. If the city does not require the use of all or any part of its streets or alleys, it may permit the abutting owners to use and encroach upon them for an indefinite period of time, and yet lose none of its rights'. In the case of Fort Smith v. McKibbin, 43 Ark. 45, it was held that municipal corporations are bound, as individuals are, by the statute of limitations; and adverse possession of an alley in a city for the statutory period will give title to the occupant and for the city. This opinion was delivered in 1883, and the act in question was passed in 1885 at the next session of the Legislature. It was evidently passed to remedy what the Legislature considered a defect in our municipal laws, which was brought to their attention by the decision of Ft. Smith v. McKibbin, supra. We think the words “after an order has been made by the city council,” etc., are limited to the words “or punish for its continuance,” and that the obvious and natural construction is that the city council may punish for a continuance of an encroachment or obstruction to the streets after it had made an order directing its removal or abatement. The motion for a rehearing is denied.